Case 2:17-cv-07727-PSG-JEM Document 119 Filed 06/14/19 Page 1 of 1 Page ID #:2036




                      UNITED STATES COURT OF APPEALS                    FILED
                             FOR THE NINTH CIRCUIT                       JUN 14 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
  BARRY ROSEN,                                  No. 18-56059

                  Plaintiff-Appellant,          D.C. No. 2:17-cv-07727-PSG-JEM
                                                Central District of California,
    v.                                          Los Angeles

  UNITED STATES GOVERNMENT; et al.,             ORDER

                  Defendants-Appellees.

  Before: CLIFTON and FRIEDLAND, Circuit Judges.

         Appellant’s emergency motion for injunctive relief pending appeal (Docket

  Entry No. 40) is denied.

         Briefing is completed.
